Title: General Orders, 8 April 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Thursday April 8th 1779.
Parole Oleron—C. Signs Olinda— Ormus.


A board of General Officers to be composed of Majrs Genl Greene (if present), Lord Stirling, St Clair and De Kalb and of Brigadiers General Knox, Woodford and Muhlenberg is to sit tomorrow morning ten ôClock at the Orderly-Office to take into consideration the rank and an arrangement of the officers in the Maryland line and to state the same: The Commander in Chief will lay before the board all the papers he has concerning the subject and he hopes they will fix in the arrangement and report which they make, the rank & station of every officer and the dates their commissions should bear.
The Surgeons of the Army are requested to make a return of their Mates, Medicines and Instruments to the Director General at Doctor Draper’s quarters at Bound-Brook.
The commanding officers of such regiments as have no Surgeons will make report thereof to the Director at the same time and place.
